              Case 1:21-cr-00175-TJK Document 97 Filed 06/08/21 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
                 v.                            :      Case No. 21-CR-175-1 (TJK)
                                               :
ETHAN NORDEAN                                  :
                                               :
                        Defendant.             :

            GOVERNMENT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
          TO FILE RESPONSE TO DEFENDANT NORDEAN’S MOTION TO DISMISS

         The United States hereby respectfully moves the Court for a two-week extension of time

within which to respond to defendant Ethan Nordean’s motion to dismiss (Doc. 83), which was

filed on June 3, 2021. If the instant motion is granted, the government’s response would be due

on July 1, 2021. The government proposes providing the defendant with an additional week—that

is, until July 15, 2021—to file any reply. The government conferred with defendant’s counsel,

who stated that the defense is unopposed to this motion.

         In support of this motion, the government states the following:

         1.      On June 3, 2021, the defendant (and two co-defendants) appeared before the Court

for a status hearing. The Court has scheduled a further status hearing for July 15, 2021.

         2.      Following the June 3, 2021, status hearing, the defendant filed a 57-page motion to

dismiss the first superseding indictment, raising several statutory and constitutional challenges

(Doc. 83). The defendant also filed a motion for leave to file excess pages in reference to the

motion to dismiss. The government does not oppose defendant’s motion for leave to file excess

pages.

         3.      Given the length of the defendant’s motion to dismiss and the number and

complexity of issues raised therein, the government requests an additional two weeks—that is,
            Case 1:21-cr-00175-TJK Document 97 Filed 06/08/21 Page 2 of 2




until July 2, 2021, to file its response. In seeking this relief, the government proposes that the

Court provide an extension of one week—that is, until July 15, 2021—for the defendant to file any

reply in support of his motion.

       4.      The government submits that the requested relief would not adversely affect the

pace of litigation in this case, in which discovery is ongoing and the Court has not yet set deadlines

for dispositive motions.

       WHEREFORE, the government requests that the Court grant the government’s motion

and enter the attached, proposed order.



                                               Respectfully submitted,


                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               D.C. Bar No. 415793

                                               /s/ Luke M. Jones
                                               LUKE M. JONES, VA Bar No. 75053
                                               JASON B.A. MCCULLOUGH, DC Bar No. 998006
                                               U.S. Attorney’s Office for the District of Columbia
                                               Assistant United States Attorneys
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-7066




                                                  2
